Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Akihiro Yamazaki (Reg. 46,155) on November 4, 2021.

The application has been amended as follows: 
Claim 1 (currently amended): A wiring substrate, comprising: a multilayer core substrate comprising a core layer, a plurality of intra core substrate conductor layers, and a plurality of intra core substrate insulating layers; a first laminate formed on a first surface of the multilayer core substrate and comprising a plurality of insulating layers and a plurality of conductor layers such that each of the insulating layers comprises a resin that does not contain a reinforcing material; and a second laminate formed on a second surface of the multilayer core substrate on an opposite side with respect to the first surface of the multilayer core substrate and comprising a plurality of insulating layers and a plurality of conductor layers such that each of the insulating layers laminated on the core layer and formed on a first surface side and a second surface side of the multilayer core substrate and that the intra core substrate insulating layers are interposed between the intra core substrate conductor layers on the first and second surface sides of the multilayer core substrate, the multilayer core substrate includes a plurality of through-hole conductors penetrating through the core layer, and a plurality of via conductors formed on the plurality of through-hole conductors and penetrating through the plurality of intra core substrate insulating layers on the first and second surface sides of the multilayer core substrate such that the plurality of through-hole conductors and the plurality of via conductors connect outermost intra core substrate conductor layers on the first and second surface sides in the multilayer core substrate, and the multilayer core substrate is formed such that each of the core layer and intra core substrate insulating layers comprises an insulating resin comprising a reinforcing material 2Application No. 16/941,777 Reply to Office Action of May 7, 2021 and that the core layer has a thickness that is greater than a thickness of each of the intra core substrate insulating layers.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, starting on page 8 of the response, filed on July 30, 2021, reviewed carefully and found to be persuasive.


A wiring substrate with the limitation “wherein the multilayer core substrate is formed such that the intra core substrate conductor layers are laminated on the core layer and formed on a first surface side and a second surface side of the multilayer core substrate and that the intra core substrate insulating layers are interposed between the intra core substrate conductor layers on the first and second surface sides of the multilayer core substrate, the multilayer core substrate includes a plurality of through-hole conductors penetrating through the core layer, and a plurality of via conductors formed on the plurality of through-hole conductors and penetrating through the plurality of intra core substrate insulating layers on the first and second surface sides of the multilayer core substrate such that the plurality of through-hole conductors and the plurality of via conductors connect outermost intra core substrate conductor layers on the first and second surface sides in the multilayer core substrate, and the multilayer core substrate is formed such that each of the core layer and intra core substrate insulating layers comprises an insulating resin comprising a reinforcing material 2Application No. 16/941,777 Reply to Office Action of May 7, 2021 and that the core layer has a thickness that is greater than a thickness of each of the intra core substrate insulating layers” in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone or in combination.

All the claims submitted in the application are examined for the patentability. The restriction requirement the species, as set forth in the Office action mailed on March 28, 2021, has been reconsidered in view of the allowability of claims to the elected invention The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / November 4, 2021